t c summary opinion united_states tax_court james e lawson and christiane d lawson petitioners v commissioner of internal revenue respondent docket no 24688-15s filed date james e lawson and christiane d lawson pro sese angela b reynolds for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax for and as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure after concessions the issues for decision for each year are whether petitioners are entitled to deductions claimed on a schedule e for taxes mortgage interest and insurance entitled to deduct an s_corporation lo sec_1 continued code of 1986_code as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure 2petitioners concede the adjustments in the notice for deductions claimed on schedules e supplemental income and loss for depreciation expense or depletion repairs and cleaning and maintenance for and and the charitable_contribution_deduction claimed on schedule a itemized_deductions for respondent concedes that to the extent this court finds petitioners are not entitled to a schedule e deduction for for mortgage interest petitioners are entitled to a schedule a deduction for mortgage interest of dollar_figure in excess of the amount already claimed on the schedule a claimed on schedule e and liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in illinois petitioners resided in manhattan illinois manhattan property during and until date at which point they sold the manhattan property for dollar_figure and moved to manteno illinois manteno property at the time of the sale the manhattan property was encumbered by a mortgage of dollar_figure which was paid in full with the sale proceeds petitioners obtained a mortgage to finance the purchase of the manteno property according to a copy of a homeowner’s insurance_policy petitioners insured the dwelling on the manhattan property for dollar_figure during the coverage period of date through date that policy required an annual premium of dollar_figure according to another homeowner’s insurance_policy petitioners insured the dwelling on the manhattan property for dollar_figure during the coverage period of date through date that policy required an annual premium of dollar_figure during petitioners paid dollar_figure of mortgage interest with respect to the mortgage on the manhattan property and dollar_figure of mortgage interest with respect to the mortgage on the manteno property the manhattan and manteno properties each consisted of a residential dwelling as well as a pole-barn garage that was used in petitioners’ steel transportation business jelco transportation inc jelco in mr lawson began a business that he operated as a sole_proprietorship until petitioners incorporated jelco in from then on the business was conducted through jelco at all times relevant jelco was an s_corporation owned in equal shares by petitioners jelco’s corporate offices were shown to be at the same address as petitioners’ residence during each year in issue jelco used the pole-barn garages on the manhattan and manteno properties to store equipment including tractors trailers and trucks used in its business there is no written lease that evidences the arrangement the evidence i sec_3the parties stipulated that the manhattan property was sold on date nonetheless the record shows that petitioners insured the manhattan property through date a date almost years after the sale this apparent discrepancy has not been explained inconsistent and inconclusive regarding any rent that jelco might have paid to petitioners for_the_use_of the garages during the years in issue mrs lawson was employed by jelco as its secretary and treasurer apparently jelco agreed to pay mrs lawson a weekly salary of dollar_figure however no cash payments were actually made in lieu of cash salary payments to mrs lawson jelco apparently paid some of petitioners’ personal expenses the specifics of any such arrangements cannot be determined from what has been submitted jelco maintained a corporate bank account at first bank of manhattan during the years in issue some if not many of petitioners’ personal expenses were paid with checks drawn on the business account for example during petitioners’ mortgage payments on the manhattan property were made from that account those payments include dollar_figure of mortgage interest petitioners’ timely filed joint and federal_income_tax returns were prepared by a paid income_tax_return_preparer on each return petitioners reported on schedule e income and expenses attributable to jelco’s use of the pole-barn garages petitioners reported dollar_figure of income on each schedule e and expenses as follows expense cleaning and maintenance dollar_figure dollar_figure insurance big_number big_number mortgage interest_paid to banks etc big_number big_number repairs big_number taxes big_number big_number depreciation or depletion big_number petitioners’ returns each also include schedules a as relevant here the following deductions are claimed deduction real_estate_taxes dollar_figure dollar_figure home mortgage interest big_number big_number points not reported to you on form_1098 -0- jelco filed a form_1120s u s income_tax return for an s_corporation for each year also prepared by petitioners’ return preparer the and forms 1120s show losses of dollar_figure and dollar_figure respectively petitioners’ pro_rata shares of jelco’s net operating losses for and are taken into account in the computation of the adjusted_gross_income shown on petitioners’ returns in the notice respondent disallowed the deductions claimed on the schedules e for and disallowed the s_corporation losses claimed on the schedules e for and disallowed dollar_figure of a dollar_figure charitable_contribution_deduction claimed on schedule a for and imposed a sec_6662 accuracy-related_penalty for each year on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax according to the notice the deductions claimed on the schedules e were disallowed because petitioners did not establish that the business_expense shown on their tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to their business some of the adjustments made in the notice have been agreed to between the parties or conceded by one or the other of them and other adjustments are computational those adjustments will not be discussed i schedule e deductions discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax 4petitioners do not claim and the record does not demonstrate that the provisions of sec_7491 are applicable and we proceed as though they are not return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs on the other hand sec_262 generally disallows a deduction for personal living or family_expenses with these fundamental principles of federal income_taxation in mind we consider petitioners’ claims to the various deductions in dispute for the years in issue a taxes petitioners claimed deductions of dollar_figure and dollar_figure for taxes on their schedules e attached to their and returns respectively according to respondent petitioners have not established that the expenses were paid or shown that these expenses were ordinary and necessary to petitioners’ schedule e business petitioners did not provide any evidence of the payment of real_property_taxes in petitioners provided a photocopy of a dollar_figure check from jelco to will county illinois for real_property_taxes paid in the check is corroborated by a debit from jelco’s checking account at first bank of manhattan on date having elected to conduct the business in corporate form petitioners are bound by the federal_income_tax consequences of that election see 308_us_473 jelco’s corporate existence cannot be disregarded for federal_income_tax purposes see 319_us_436 and thus petitioners are not entitled to deduct amounts paid_by jelco for petitioners’ expenses on their schedule e otherwise petitioners have not substantiated the schedule e deductions for taxes for either year in excess of the amounts respondent has already allowed as deductions on petitioners’ schedules a accordingly petitioners are not entitled to deductions for taxes on their and schedules e b mortgage interest petitioners claimed deductions of dollar_figure and dollar_figure for mortgage interest on their schedules e attached to their and returns respectively according to respondent petitioners have not established that the expenses were paid or shown that these expenses were ordinary and necessary to petitioners’ schedule e business subject_to certain limitations sec_163 allows a deduction for qualified_interest paid on acquisition_indebtedness or home_equity_indebtedness with respect to a qualified_residence a qualified_residence for purposes of sec_163 includes the taxpayer’s primary residence and one other home which is used by the taxpayer as a residence within the meaning of sec_280a with respect to bank statements for a checking account held by jelco at first bank of manhattan show that jelco made payments of dollar_figure of mortgage interest towards petitioners’ mortgage on the manhattan property as noted above petitioners are not entitled to deduct on their schedule e amounts paid_by jelco for their expenses see 319_us_436 308_us_473 and petitioners have not otherwise substantiated that they paid mortgage interest in excess of the amount respondent has already allowed as a deduction on the schedule a in petitioners paid dollar_figure of mortgage interest with respect to the mortgage on the manhattan property and dollar_figure of mortgage interest with respect to the mortgage on the manteno property although petitioners erroneously reported the mortgage interest_deduction on schedule e we find that they are entitled to an additional schedule a mortgage interest_deduction of dollar_figure which includes respondent’s concession for c insurance petitioners claimed deductions of dollar_figure and dollar_figure for insurance on their schedules e attached to their and returns respectively according to respondent petitioners have not established that the expenses were paid or shown that these expenses were ordinary and necessary to petitioners’ schedule e business although petitioners provided copies of their homeowner’s insurance policies insuring the dwelling on the manhattan property during the years in issue petitioners did not provide any records to substantiate payment of the insurance premiums due with respect to the insurance policies accordingly petitioners are not entitled to a deduction for insurance expenses for either year in issue ii s_corporation losses respondent disallowed petitioners’ deductions of the losses passed through to them from jelco in and because petitioners failed to establish that either had any basis in jelco a shareholder may not deduct a loss passed through to him or her from an s_corporation to the extent that the loss exceeds the sum of the shareholder’s adjusted_basis in his or her stock in the s_corporation plus the shareholder’s adjusted_basis of any debt that the s_corporation owes to the shareholder see sec_1366 a taxpayer must establish the basis of his stock for purposes of determining the amount of gain_or_loss he must recognize proof of basis is a specific fact which the taxpayer has the burden of proving 271_f2d_44 9th cir aff’g tcmemo_1957_193 according to petitioners they have made numerous loans to jelco since its incorporation as reflected in the basis analysis introduced into evidence that increase their bases in their shares sufficient to entitle them to deduct the jelco losses on their and schedules e those loans however are not evidenced by promissory notes or other credible_evidence nor have petitioners established that any funds were actually transferred from them to jelco furthermore petitioners’ return preparer who was responsible for preparing petitioners’ returns and jelco’s returns for and testified that petitioners’ bases in their shares of jelco were zero during each year in issue because petitioners have failed to establish sufficient bases in their jelco stock to allow for the deduction of the losses attributable to that corporation they are not entitled to deductions for those losses for the years in issue iii sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue as relevant here sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalties see sec_7491 116_tc_438 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the secretary may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite the sec_6662 accuracy-related_penalties determined in the notice were properly approved as required by sec_6751 the record includes a civil penalty approval form approving imposition of accuracy-related_penalties against petitioners for and and executed by the irs tax examiner’s immediate supervisor before the date the notice was issued respondent has proven sufficient facts to satisfy the burden of production as to that requirement petitioners failed to maintain adequate substantiating records for expenses underlying the deductions claimed on their and returns moreover the understatement of income_tax for each year exceeds the greater of of the tax required to be shown on the return or dollar_figure therefore respondent has met his burden of production with respect to the imposition of sec_6662 accuracy-related_penalties the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayments see higbee v commissioner t c pincite reliance on professional advice will absolve the taxpayer if such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good-faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir although their returns were prepared by a paid income_tax_return_preparer the return preparer used income and expense amounts petitioners provided apparently no source documents underlying the deductions were provided to the return preparer according to the return preparer petitioners had horrible books_and_records because petitioners did not furnish the return preparer with complete and accurate information they failed to establish that their reliance upon the return preparer constitutes reasonable_cause and good_faith with respect to the underpayments of tax moreover petitioners failed to explain their conceded schedule e deductions for and and schedule a charitable_contribution_deduction for see supra note accordingly respondent’s imposition of sec_6662 accuracy-related_penalties for and is sustained to reflect the foregoing decision will be entered under rule
